CONTRAT DE PARTAGE DE PRODUCTION

ENTRE LES SOUSSIGNEES:

L'ENTREPRISE TUNISIENNE d'ACTIVITES PETROLIERES ci-après dénommée "ETAP"
ayant son siège au 27, bis Avenue Khéreddine Pacha 1073 -Tunis Tunisie ;
représentée aux fins des présentes par son Président Directeur Général, Monsieur
Khaled BECHEIKH, dûment habilité à cet effet ;

ETAP agissant en tant que Titulaire.
d'une part
ET,

NUMHYD a.r.l ci-après dénommée « NUMHYD », ayant son siège social à l'Ile de
Jersey, faisant élection de domicile à l'Immeuble SILAC, 2éme étage, rue des lacs
Mazurie, Les berges Du Lac, 1053 -Tunis Tunisie représentée par son Directeur
Général, Monsieur Mohamed ABDELKADER et par son Directeur Général Adjoint,
Monsieur Youcef OURRADI dûment habilités pour signer le présent Contrat.

HT: FUL2Go\

NUMHYD agissant en tant qu’ «Entrepreneur».
d'autre part
Il est préalablement exposé ce qui suit :

a. Un Protocole d’Accord a été conclu en date du 18 juillet 2003 entre l'Autorité
Concédante d'une part et ETAP et NUMHYD d'autre part portant autorisation de
travaux de prospection dans le Permis de Prospection KABOUDIA. Un arrêté du
Ministre de l'Industrie, de l'Energie et des Petites et des Moyennes Entreprises en
date du 28 novembre 2003 portant institution du Permis de Prospection
KABOUDIA a été publié au Journal Officiel de la République Tunisienne n° 98 en
date du 9 décembre 2003.

b. Une demande déposée par ETAP et NUMHYD le 30 août 2005 auprès des services
de la Direction Générale de l'Energie ayant pour objet une nouvelle délimitation du
Permis de Prospection Kaboudia ainsi qu'une extension de sa période de validité.
Ladite demande comporte trois actes portant respectivement sur :

" La Réduction volontaire d'une superficie de 2108 Km2 du Permis de
Prospection Kaboudia;

= L'Extension de la superficie dudit Permis et ce par l'intégration de 1676
Km2 ;

“_L'Extension de douze (12) mois de la durée de validité dudit Permis.

c. Ladite demande a recueilli l'avis favorable du Comité..Consultatif ..des
Hydrocarbures lors de sa réunion du 16 septembre 2005 tel que notifié par la
Direction Générale de l'Energie par son courrier du 15 octobre 2005. Ainsi ta
superficie totale du Permis de Prospection KABOUDIA a été portée à 3880 km2 et
son échéance au 8 décembre 2006.

d. Une demande déposée par ETAP et NUMHYD le 6 octobre 2006 auprès des
services de la Direction Générale de l'Energie ayant pour objet une nouvelle
extension de la durée de validité du Permis de Prospection d'une période de six
(6) mois portant ainsi son échéance au 8 juin 2007 . Ladite demande a recueilli
l'avis favorable du Comité Consultatif des Hydrocarbures lors de sa réunion du 24
novembre 2006 tel que notifié par la Direction Générale de l'Energie par son
courrier du 4 décembre 2006.

e. L'ETAP et NUMHYD ont déposé conjointement en date du 3 avril 2007 une
demande de transformation de Permis de Prospection KABOUDIA en Permis de
Recherche sous le régime du Code des Hydrocarbures promulgué par la Loi n°99-
93 du 17 Août 1999 telle que modifiée et completée par la loi n°2002-23 du 14
fevrier 2002, n°2004-61 du 27 juillet 2004 et la loi n°2008-15 du 18 février 2008,
comportant neuf cents soixante dix (970) périmètres élémentaires de quatre (4)
km?2 chacun, d'un seul tenant, soit trois mille huit cent quatre vingt (3880) km?.
Ladite demande a recueilli l'avis favorable du Comité Consultatif des
Hydrocarbures lors de sa réunion du 12 juillet 2007 tel que notifié par la Direction
Générale de l'Energie par son courrier du 30 juillet 2007.

Œ € Ÿ
f. ETAP est en droit conformément aux dispositions du Code des Hydrocarbures
d'obtenir de l'Autorité Concédante un Permis de Recherche exclusif, couvrant tout le
périmètre visé à l'Article 2 ci-après, dénommé « Permis KABOUDIA» ou « Permis ».

g. ETAP est en droit, conformément aux dispositions de l'Article 39.2 du Code des
Hydrocarbures promulgué par la Loi n° 99-93 du 17 août 1999 telle que modifiée
et complétée par la loi n° 2002-23 du 14 février 2002, n°2004-61 du 27 juillet 2004
et n° 2008-15 du 18 février 2008, d'obtenir une ou plusieurs Concessions dérivées
du Permis KABOUDIA.

h. ETAP est en droit, conformément à l'Article 97 du Code des Hydrocarbures,
promulgué par la Loi n° 99-93 du 17 Août 1999 telle que modifiée et complétée par
la loi n° 2002-23 du 14 février 2002, n°2004-61 du 27 juillet 2004 et n° 2008-15
du 18 février 2008, de conclure un contrat de partage de production le «Contrat»
avec un Entrepreneur possédant les ressources financières et l'expérience technique
nécessaires;

i. L'Entrepreneur possède les ressources financières et l'expérience technique
nécessaires pour conduire les Opérations Pétrolières;

j. ETAP et l'Entrepreneur désirent conclure un Contrat concernant la recherche,
l'exploitation et la production des hydrocarbures liquides et/ ou gazeux dans le
Permis visé à l'Article 2 et les Concessions qui en seraient issues.

Ceci étant exposé, il a été arrêté et convenu ce qui suit :

Article premier : Définitions

1.1. "Année": signifie une période de douze (12) mois calendaires selon le calendrier
grégorien.

1.2. "Abandon d'une Concession" ou " Abandon " : signifie la fermeture d'un
puits, la récupération des installations de production et la remise en état des sites
d'exploitation.

1.3. "Activités de Recherche" ou "Opérations de Recherche" ou "Travaux de
Recherche" : signifie, au sens du Code des Hydrocarbures, les études et les travaux
notamment géologiques, géophysiques et de forage ainsi que les essais de production,
chacun de ces essais ne devant pas dépasser sept (7) jours et ce, en vue de découvrir
des gisements d'Hydrocarbures et d'en apprécier l'importance des réserves en place et
récupérables et plus généralement toutes opérations liées aux précédentes et
concourant aux même objectifs.

1.4. "Appréciation" ou "Travaux d'Appréciation" : signifie les Opérations de
Recherche conduite en vue d'en apprécier l'importance des réserves en place et
récupérables et déterminer l'étendue d'un Gisement découvert.

1.5. "Baril" : équivaut à quarante deux (42) gallons des Etats-Unis d'Amérique,
mesuré à l'état liquide rapporté aux conditions standards, telles que définies par
l'American Petroleum Institute (« A.P.I. »).

ft
LS

pb£
1.6. "Code des Hydrocarbures" ou "Code" : signifie le Code des Hydrocarbures tel
que promulgué par la Loi n° 99-93 du 17 août 1999 tel que complété et modifié par la
loi n° 2002-23 du 14 février 2002, n°2004-61 du 27 juillet 2004 et la loi n° 2008-15 du
18 février 2008, ainsi que les textes subséquents pris pour son application.

1.7. "Concession" ou "Concession d'Exploitation" : signifie le titre des
Hydrocarbures dérivant du Permis, octroyé conformément aux dispositions du Code
des Hydrocarbures et de la Convention et ses annexes.

1.8. "Convention" : signifie la Convention Particulière relative aux Travaux de
Recherche et d'Exploitation des Gisements d'Hydrocarbures dans le Permis de
Recherche KABOUDIA laquelle Convention sera signée à Tunis entre l'Etat Tunisien,
d'une part, et ETAP et NUMHYD d'autre part conformément au Code des
Hydrocarbures.

1.9. "Date de Découverte Economique" : signifie la date citée à l'Article 8
paragraphe 5 du présent Contrat.

1.10. "Date d'Effet": signifie la date de publication au Journal Officiel de la
République Tunisienne de l'Arrêté instituant le Permis, sous réserve de l'approbation
de la Convention et de ses Annexes par Décret.

1.11. "Découverte Economique" ou "Découverte Economiquement
Exploitable" au sens de l'Article 41 du Code, signifie la découverte d'un ou plusieurs
Gisement(s) dont le plan de Développement tel que défini par l'Article 46 dudit Code
et après son examen par le Comité Conjoint de Gestion tel que mentionné dans
l'Article 8 du présent Contrat, démontre que les investissements nécessaires pour la
mise en Production du Gisement sont justifiés économiquement.

1.12. "Dépenses liées à toutes Opérations de Recherche", "Dépenses liées à
toutes Opérations de Développement" et "Dépenses liées à toutes
Opérations de Production et Production Economique" : signifient les dépenses
réalisées et comptabilisés conformément à la "Procédure Comptable", annexée au
présent Contrat.

1.13. "Développement" ou "Opérations de Développement" : signifie le forage
des puits autres que des puits de recherche et d'appréciation, la construction et la
mise en place d'équipements, de conduites, d'installations, d'usines, de réseaux etc...
à l'intérieur et à l'extérieur du Permis, requis pour réaliser l'extraction, le traitement, le
transport, le stockage et l'enlèvement au point d'exportation des Hydrocarbures
liquides ou gazeux, ainsi que pour le recyclage de la Production ou pour tout autre
projet de récupération secondaire ou tertiaire y compris la production préliminaire, les
essais et autres activités en relation avec l'une quelconque des opérations précitées,
menées avant la date de commencement de la Production Economique.

1.14. "Gaz" : signifie le gaz naturel aussi bien associé que non associé, et l'un

quelconque de ses éléments constituant, produits à partir de n'importe quel puits situé
dans le permis et toutes substances non-hydrocarbonées s'y trouvant incluses y

compris le gaz résiduel.
5 er é

me
€

at€
1.15. "Gisement" : signifie un piège contenant une accumulation naturelle et
continue d'Hydrocarbures, tel que défini dans le Code des Hydrocarbures.

1.16. "Hydrocarbures" : signifie les hydrocarbures naturels liquides et gazeux, tels
que définis à l'article 2.e., f. et g. du Code des Hydrocarbures.

1.17. "Opérateur" : désigne la Partie ou toute autre entité chargée d'effectuer toute
opération pétrolière en vertu du présent Contrat.

1.18. "Opérations Pétrolières" : signifie toutes les Opérations de Recherche,
d'Appréciation, de Développement, d'Exploitation et d'Abandon, conduites en vertu du
présent Contrat.

1.19. "Partie" ou "Parties" : désigne l'une ou l'autre ou les deux signataires du
présent Contrat et leurs cessionnaires éventuels.

1.20. "Période de Validité du Permis" : signifie la période initiale de validité du
Permis ou toute autre période de renouvellement ainsi que leurs extensions
éventuelles accordées selon les dispositions du Code des Hydrocarbures et du Cahier
des Charges annexé à la Convention.

1.21. "Hydrocarbures Liquides" ou « Pétrole »": signifie le pétrole liquide et les
liquides de gaz naturel.

1.22. "Production Economique" ou "Opérations de Production Economique"
ou "Exploitation": signifie toute activité réalisée dans le Permis et/ou les
Concessions après la Date de la Découverte Economique en vue te‘l'extraction, du
traitement, du transport, du stockage et de l'enlèvement au point d'exportation de
Pétrole ainsi que tous travaux et activités s'y rattachant, y compris les opérations
d'amélioration de la récupération telles que le recyclage, la recompression, le maintien
de pression ou l'injection d'eau, mais à l'exclusion des travaux de remise en état après
abandon du champ.

1.23. "Production" : signifie l'extraction et autres travaux ou services s'y rattachant.

1.24 La production annuelle de l'année (n)

La production annuelle de l'année (n) désigne la production en barils commercialisée
et/ou commercialisable, débarrassé du BSW, entre le 31 Décembre de l'année (n-1) à
minuit et le 31 Décembre de l'année (n) à minuit.

1.25 La production journalière moyenne de l’année (n)

La production journalière moyenne de l’année (n) désigne le résultat du rapport
suivant :
Production annuelle de l'année (n) / 365.

1.26. Société ou Organisme Affilié : désigne :

i. Toute société ou organisme dans les assemblées desquelles une Partie
détient directement ou indirectement plus de cinquante pour cent (50%) des

droits de vote, ou

Me

CE
ii. Toute société ou organisme ou établissement public détenant, directement
ou indirectement plus de cinquante pour cent (50%) des droits de vote dans
les assemblées d'une Partie, ou

ii. Toute société ou organisme dans les assemblées desquelles plus de
cinquante pour cent (50%) des droits de vote sont détenus directement ou
indirectement par une Partie, au sens des alinéas (a) et (b) ci-dessus,
ensemble ou séparément.

1.27. "Trimestre" : signifie une période de trois mois calendaires commençant
respectivement le 1er janvier, le 1er avril, le 1er juillet, ou le 1er octobre de chaque
année.

Article deux : Objet

Le présent Contrat conclu dans le cadre de la Convention, a pour objet la Recherche et
l'Exploitation d'hydrocarbures liquides et/ou gazeux dans le cadre du Permis
KABOUDIA tel que défini à l'Annexe À de la Convention.

ETAP et NUMHYD ont déposé auprès de la Direction Générale de l'Energie, le 3 avril
2007, une demande de transformation du Permis de Prospection KABOUDIA en Permis
de Recherche des Hydrocarbures conformément aux dispositions légales et
notamment au Titre VI du Code. Ce Permis sera attribué à ETAP, laquelle a conclu
avec l'Entrepreneur le présent Contrat de Partage de Production; ETAP et
l'Entrepreneur seront liés conformément aux dispositions de l'Article 98 dudit Code. Le
Permis demandé est dit « KABOUDIA ».

ETAP s'engage à confier à l'Entrepreneur la conduite et l'exécution des. Opérations
Pétrolières dans le Permis et/ou la/les Concession(s) en dérivant, sauf renonciation
expresse de la part de l'Entrepreneur.

L'Entrepreneur s'engage à financer, à son risque exclusif, la totalité des Opérations
Pétrolières et sera assujetti dans le cadre de la réalisation de ses travaux sur le Permis
et les Concessions en découlant, aux dispositions de la Convention et ses annexes.

Article trois : Date d'effet et durée de contrat

3.1. Le présent Contrat entrera en vigueur à la date d'effet, telle que définie dans
l'Article 1.10 ci-dessus.

3.2. Le présent Contrat est conclu pour toute la durée de validité du Permis y compris
ses renouvellements et extensions de la durée et de toute(s) Concession(s) en
dérivant et de l'accomplissement par chacune des Parties de ses droits et obligations
découlant du Code, de la Convention et du présent Contrat.

3.3. Toute demande faite par le Comité Conjoint de Gestion à l'ETAP, de
renouvellement, d'extension de la superficie ou de la durée de validité du Permis, doit
parvenir à l'ETAP au moins un mois avant la date limite réglementaire de dépôt de
ladite demande.
3.4. Durant la phase de Recherche, l'Entrepreneur peut à tout moment et sur préavis
de trois (3) mois, notifier à l'ETAP qu'il met fin aux Opérations de Recherche, sous
réserve que l'Entrepreneur remplisse ses obligations contractuelles y afférentes, et
notamment celles relatives aux obligations de travaux minima.

De ce fait, ETAP et l'Entrepreneur seront libérés de toute obligation de quelque nature
que ce soit.

3.5. Durant la phase d'Exploitation, et sous réserve que l'Entrepreneur ait rempli ses
obligations contractuelles, il pourra à tout moment et sur préavis de trois (3) mois,
notifier à l'ETAP qu'il met fin aux Opérations Pétrolières dans une Concession. De ce
fait, ETAP et l'Entrepreneur seront libérés de toute obligation de quelque nature que
ce soit.

3.6. Toute résiliation doit intervenir dans le cadre de l'article 29 ci-après.
Article quatre : De l’Entrepreneur

4.1. ETAP confie la conduite et l'exécution des Opérations Pétrolières dans le Permis
et/ou la/les Concession(s) à l'Entrepreneur, lequel s'engage à préparer et à exécuter
ces opérations conformément aux dispositions du Code, de la Convention et du
présent Contrat, et aux programmes et budgets approuvés par le Comité Conjoint de
Gestion visé à l'Article 6, en accord avec les pratiques généralement en usage dans
l'industrie pétrolière internationale.

4.2. L'Entrepreneur supportera, paiera et aura droit de comptabiliser la totalité des
dépenses effectuées dans le cadre des Opérations de Recherche,.d'Apprécietion, de
Développement, de Production et d'Abandon.

4.3. L'Entrepreneur a le droit de recouvrer, dans la limite des règles de partage
définies ci-après, la totalité des dépenses engagées dans le cadre du présent Contrat,
conformément aux dispositions de l'Article 9 ci-après, de même qu'il sera rémunéré au
moyen de la part de Pétrole et/ou de Gaz de Partage lui revenant conformément aux
dispositions de l'Article 10 ci-après.

4.4. L'Entrepreneur peut faire appel, pour la préparation et l'exécution des Opérations
Pétrolières, aux personnels, services, matériaux et équipements de ses Sociétés
Affiliées ainsi qu'à tout entrepreneur ou sous-traitant approprié, conformément aux
dispositions du Code, de la Convention, et des Articles 20 et 21 du présent Contrat.

4.5. L'Entrepreneur pourra demander à ETAP, avant l'expiration de chaque période de
validité du Permis, de déposer auprès de l'Autorité Concédante une demande de
renouvellement du Permis. Sous la seule condition que l'Entrepreneur ait respecté les
obligations de l'Article 7.1 du présent Contrat, ETAP est tenue de satisfaire une telle
demande dans les délais prescrits.

4.6. L'Entrepreneur et/ou l'Opérateur, selon le cas dans le cadre de l'application des
dispositions de l’article 98 du Code des Hydrocarbures et des dispositions des articles
6.2. et 24.3. du présent Contrat, sous le contrôle du Comité Conjoint de Gestion,
conduira(ont) toutes les Opérations Pétrolières avec diligence, selon les règles de l'art

sue AL.
ms ; Ty se
appliquées dans l'industrie pétrolière internationale, de manière à réaliser une
récupération optimale des ressources naturelles découvertes dans le Permis.

4.7. L'Entrepreneur fera appel à du personnel de l'ETAP pour tous travaux et études
qui seront réalisés, pour les besoins du Permis et/ou Concessions, par lui ou des tiers
selon des modalités à définir le moment venu.

ETAP pourra proposer à l'Entrepreneur des candidatures en vue de leur affectation
auprès de l'Opérateur.

L'Entrepreneur décidera seul du nombre des candidatures à retenir, de la nature, du
lieu de travail et des rémunérations à payer à ce personnel. Tous les coûts supportés
par l'Entrepreneur seront considérés comme des dépenses recouvrables selon les
dispositions de l'Article 9 ci-après.

Article cinq : Impôts, Droits, Taxes

Les droits, taxes, impôts, tarifs et redevances dus où payables au titre du présent
Contrat seront acquittés conformément aux dispositions du Code des Hydrocarbures et
des Articles 3 et 4 de la Convention.

Article six : Comité Conjoint de Gestion — Rôle d'Opérateur

6.1. Comité Conjoint de Gestion :

6.1.1. ETAP et l'Entrepreneur formeront dans les trente (30) jours à compter de la
Date d'Effet du présent Contrat, un Comité Conjoint de Gestion, ci-après dénommé
"Comité", composé par moitié de représentants de l'ETAP et par moitié de
représentants de l'Entrepreneur. Chaque représentant disposera d'une voix. Un des
représentants de l'Entrepreneur sera nommé Président dudit Comité.

6.1.2. Le Comité est chargé du contrôle des Opérations Pétrolières menées en vertu
du présent Contrat. A ce titre, il est, notamment, seul habilité à examiner et statuer

sur :

les procédures techniques, financières et administratives de
l'Opérateur;

les programmes annuels de travaux et budgets, y compris les révisions de ceux-
ci et les dépenses imprévues ;

La liste des fournisseurs proposée par l'Opérateur et relatifs à des marchés dont
le montant excède trois cent cinquante mille (350.000) dinars tunisiens;

Le choix des lieux, date, nature et profondeur des forages ainsi que du nombre
de ces forages, conformément aux engagements de l'Entrepreneur ;

Les contrats et marchés proposés par l'Opérateur à la suite d'appels d'offres et
dont le montant excède trois cent cinquante mille (350.000) dinars tunisiens.
Etant entendu qu'en cas d'attribution d'un marché dont le montant excède Cent
mille (100.000) dinars tunisiens à une filiale de l'une des Parties, l'accord du
Comité Conjoint de Gestion, sera requis ;

Le choix des zones d'extension ou de réduction de la superficie du Permis ou de

sa durée ;
. bi fe
| 7 (We
“ _ L'opportunité du développement d'un Gisement donné, eu égard aux conditions
économiques du champ considéré, sur la base d'un plan de développement ou
plan de développement complémentaire présenté par l'Opérateur dans les
délais légaux ;

" Le programme de travaux relatif à la mise en œuvre de la récupération
secondaire et tertiaire ;

" Tous plans d'assurances couvrant l'ensemble des activités et Opérations
Pétrolières entrant dans le cadre du présent Contrat ;

" Le choix du système de production à mettre en place ;
“ _Le plan d'Abandon des sites d'exploitation.

L'Opérateur communiquera au Comité dans un délai raisonnable tous documents et
informations relatifs aux sujets définis ci-dessus et à tous autres sujets d'importance
en rapport avec les Opérations Pétrolières.

6.1.3. Les décisions du Comité seront prises à l'unanimité, à condition toutefois qu'au
cas où l'unanimité ne pourrait être obtenue sur une question soumise par
l'Entrepreneur, dans les formes requises, les voix de l'Entrepreneur seront
prépondérantes pour les décisions relatives aux Opérations de Recherche ainsi que
celles se rapportant aux rendus de superficies lors de renouvellements du Permis.

6.1.4. Le Comité se réunit tous les semestres, durant la phase de Recherche et
d'Appréciation et tous les trimestres au cours des phases de Développement et
d'Exploitation, sur convocation de son président et à la requête de l'une des deux
Parties par notification donnée à l'autre Partie au moins vingt (20) jours à l'avance. En
cas de circonstances nécessitant une action urgente, une durée de notification plus
courte mais d'au moins trois (3) jours pourra être fixée. La notification doit spécifier la
date proposée, le lieu et l'ordre du jour de la réunion. Les décisions du Comité
peuvent être arrêtées sans tenue de réunion si tous les représentants des deux Parties
notifient leur consentement conformément aux stipulations de l'Article 33 ci-après.

6.1.5. Les réunions du Comité se tiendront à Tunis, ou à tout autre endroit convenu
par les Parties.

6.1.6. La présence d'au moins une majorité des membres de représentants est
nécessaire à la validité des délibérations. Chaque membre peut voter par procuration
écrite et signée en faveur d'un autre membre du Comité. Toutefois dans le cas où un
membre n'exprimerait pas un vote sur une résolution dûment soumise au Comité
Conjoint de Gestion soit directement, soit par procuration, cette décision sera
considérée comme ayant été adoptée.

6.1.7. ETAP et l'Entrepreneur pourront désigner également à tout moment un
membre suppléant ou un remplaçant; ce droit pourra être exercé par notification
écrite adressée à l'autre Partie.

6.1.8. ETAP et l'Entrepreneur auront le droit de se faire accompagner et assister par
des experts ou conseillers à n'importe quelle réunion du Comité pour assister aux
discussions, d'ordre technique ou autre, comme de nécessaire.

V2

/V y£

ts
6.1.9. L'Opérateur, après consultation avec ETAP, sera responsable de la préparation
de l'ordre du jour et des documents de travail de chaque réunion ainsi que de la
conservation des archives des réunions et décisions du Comité. Toute documentation
relative à ces réunions sera transmise à ETAP en temps utile.

6.1.10. L'Opérateur sera autorisé à engager des dépenses non approuvées par le
Comité dans les cas suivants :

+ situations d'urgence, telles que définies dans l'Article 7.1.(ïi) et 7.2.(v) du
présent Contrat ,

+ au titre de dépassements budgétaires, dans la limite de dix pour cent (10%)
avec un maximum équivalent à Trois cent mille Dollars Américains (US$
300.000) pour chaque rubrique budgétaire. Ce taux et cette limite pourront être
révisés, le cas échéant, d'un commun accord.

Dans tous les cas, le Comité sera saisi au plutôt aux fins d'approbation.
6.2. Rôle d'Opérateur :
6.2.1. Travaux de Recherche :

L'Entrepreneur ou l'Opérateur selon le cas visé à l'article 24.3. ci-dessous conduira
toutes les Opérations de Recherche.

6.2.2. Travaux de Développement :

L'Entrepreneur ou l'Opérateur selon le cas visé à l'article 24.3 ci-dessous conduira
toutes les Opérations de Développement.

ETAP et l'Entrepreneur ou l'Opérateur constitueront un groupe projet, au sein de
l'organisation de l'Entrepreneur ou de l'Opérateur, selon le cas visé à l'article 24.3 ci-
dessous et sous sa responsabilité, qui participera à la réalisation de tout plan de
développement ou plan de développement complémentaire. La composition et les
règles de fonctionnement du groupe projet seront convenues d'un commun accord
entre les Parties en temps opportun en vu de permettre à ETAP de participer à la
décision.

6.2.3. Travaux de Production Economique : l'Entrepreneur et ETAP créeront un
comité technique paritaire qui conseillera le Comité Conjoint de Gestion sur tous les
aspects relatifs aux Opérations de Production Economique. Pour l'exercice du rôle
d'Opérateur, les Parties conviennent que l'Entrepreneur ou la société assumant les
responsabilités de l'Opérateur dans le cas visé à l’article 24.3 ci-dessous continue à
être l'Opérateur.

Article sept : Programme de travaux et de dépenses
7.1. Travaux et dépenses de Recherche et d’Appréciation:

i.  L'Entrepreneur s'engage à réaliser, à sa charge et à son seul risque les Travaux de
Recherche sur le Permis. L'Entrepreneur est notamment seul responsable vis-à-vis
de l’Autorité Concédante de l'obligation relative à la réalisation des travaux minima

ns
vi.

vii.

viii

en application des dispositions des articles 3, 5 et 9 du Cahier des Charges annexé
à la Convention. L'Entrepreneur est seul redevable à l’Autorité Concédante du
versement prévu par l'article 3 du Cahier des Charges en cas de non-réalisation
desdits travaux minima.

L'Entrepreneur commencera les Travaux de Recherche au plus tard six (6) mois
après la Date d'Effet du présent Contrat sous réserve de l'approbation par décret
de la Convention et de ses annexes.

Durant la validité du présent Contrat, ETAP mettra à la disposition de
l'Entrepreneur, toutes les données en sa possession, relatives au Permis.

iv. Dans les trois (3) mois qui suivront la Date d'Effet, l'Entrepreneur soumettra à

l'examen du Comité, un programme de travail et un budget détaillé afférent aux
Opérations Pétrolières. La même procédure s'appliquera ultérieurement aussi
longtemps que le Permis est en cours de validité, les programmes de recherche et
budgets correspondant étant toutefois soumis au Comité deux (2) mois avant le
commencement de l'Année. Toutes modifications ultérieures seront soumises à
l'approbation du Comité.

Tout programme de travaux et tout budget soumis au Comité en application des
dispositions du présent Article 7, ainsi que tout amendement ou modification y
afférent, devront être conformes aux stipulations du présent Article, relatives aux
travaux et dépenses, afférents à la période de validité du Permis concernée par de
tels Programmes de Travaux et Budgets.

En cas d'urgence, ce qui comprend, à titre énonciatif et non limitatif, le risque de
perte de vies ou de biens ou d'atteinte à l'environnement, l'Entrepreneur peut
effectuer autant de dépenses additionnelles hors budget que nécessaire en vue de
prévenir ou de limiter un tel risque. De telles dépenses seront considérées comme
dépenses de Recherche et seront recouvrées conformément aux dispositions de
l'Article 9.

L'Entrepreneur sera responsable de la préparation et de l'exécution du programme
de travaux de Recherche en accord avec les pratiques en usage dans l'industrie
pétrolière internationale.

. L'Entrepreneur fournira à ETAP dans les soixante (60) jours suivant la fin de

chaque Trimestre un compte-rendu des travaux de Recherche, faisant ressortir le
total des dépenses par rubrique budgétaire encourues par l'Entrepreneur durant le
Trimestre considéré.

7.2. Travaux et dépenses de développement et d'exploitation :

i. L'Entrepreneur s'engage à réaliser, à sa charge et à son seul risque, les travaux
de développement, d'exploitation de toute Concession issue du Permis.

ii. Dans les trois (3) mois qui suivront la date d'adoption du Plan de
Développement, l'Entrepreneur soumettra à l'examen du Comité, le premier
programme de travaux de développement et le premier budget annuel détaillé
afférent aux Opérations de développement. La même procédure s'appliquera
ultérieurement aussi longtemps que la concession en question est en cours de

AP

7
validité sera en vigueur, les programmes et budgets étant toutefois soumis au
Comité deux (2) mois avant le commencement de l'année. Toute modification
ultérieure sera soumise à l'approbation du Comité.

ii. Tout programme de travaux et tout budget soumis au Comité, ainsi que tout
amendement ou modification y afférent, devront être conformes aux
stipulations du présent Contrat et relatives aux travaux et dépenses afférents
au développement et à l'exploitation de la Concession concernée par de tels
Programmes de Travaux et Budgets.

iv.En cas d'urgence, ce qui comprend à titre énonciatif et non limitatif, le risque
de perte de vies ou de biens ou d'atteinte à l'environnement, l'Entrepreneur
peut effectuer autant de dépenses additionnelles hors budget que nécessaire en
vue de prévenir ou de limiter un tel risque. De telles dépenses seront
considérées comme dépenses recouvrables conformément aux dispositions de
l'Article 9.

v. L'Opérateur sera responsable de la préparation et de l'exécution du programme
de travaux de développement et d'exploitation, en accord avec les pratiques en
usage dans l'industrie pétrolière internationale.

vi.L'Opérateur fournira à ETAP, dans les soixante (60) jours suivant la fin de
chaque Trimestre, un compte-rendu des travaux de développement et/ou
d'exploitation, faisant ressortir le total des dépenses encourues par
l'Entrepreneur durant le Trimestre considéré.

7.3. Travaux et dépenses d'Abandon :

7.3.1. L'Entrepreneur s'engage à réaliser, à ses frais et risque, les travaux d'Abandon
et de remise en état des sites d'exploitation de toute Concession issue du Permis et
constituera à cet effet une provision d'abandon dans les conditions prévues à l'Article
118 du Code.

a. Dans les trois (3) mois qui suivront la date d'adoption du plan d'Abandon par le
Comité Conjoint de Gestion, l'Entrepreneur ouvrira auprès d'une banque installée en
Tunisie un compte spécial qui sera crédité des montants calculés conformément aux
dispositions de l'Article 119 du Code. Ce compte sera mouvementé, par les
personnes nommément désignées par ETAP et l'Entrepreneur, au moment
opportun.

b.A la fin des opérations d'Abandon, le solde, éventuellement, créditeur de la
provision sera versé à l'ETAP.

Au cas où le montant de la provision s'avérerait insuffisant pour couvrir la totalité
des dépenses d'Abandon, le complément des dépenses pour achever les travaux
d'Abandon sera à la charge des Parties.

c. L'Opérateur sera responsable de la préparation et de l'exécution du programme
d’Abandon et de remise en état des sites d'exploitation, en accord avec les
pratiques en usage dans l'industrie pétrolière internationale.
d. A la fin des opérations d'Abandon, ETAP et l'Entrepreneur régulariseront la situation
et apureront les comptes.

7.3.2. Nonobstant les dispositions du paragraphe 7.3.1 ci-dessus et pour une
Concession donnée l'ETAP aura l'option de continuer l'exploitation de la concession
considérée, sur la base notamment des dispositions suivantes :

- cette option devra être notifiée six (6) mois au plus tard à NUMHYD avant la date
prévue de début des opérations d'Abandon ;

= les actifs, dont les coûts n'ont pas encore été recouvrés par l'Entrepreneur,
deviendront la propriété de l'ETAP au moment du retrait de l'Entrepreneur sans
contre partie.

7.4 L'Entrepreneur exécutera les Opérations Pétrolières de manière à préserver
l'environnement.

Article huit : Découverte Economique

8.1. Chaque fois que l'Entrepreneur fera une découverte potentiellement exploitable
d'un Gisement d'Hydrocarbures qu'il souhaite évaluer, il établira un programme de
travaux d'Appréciation et de dépenses qu'il soumettra au Comité.

8.2. L'Entrepreneur réalisera à sa seule charge et à son seul risque tout programme
de travaux d'Appréciation dans un délai de trois (3) années pour une Découverte de
Pétrole et de quatre (4) années pour une Découverte de Gaz et au plus tard avant
l'expiration de la validité du Permis, en conformité avec le Code des hydrocarbures.

8.3. L'Entrepreneur communiquera au Comité les résultats du programme de travaux
d'Appréciation réalisé.

8.4. Le but des travaux d'Appréciation étant de déterminer si une Découverte
Potentiellement Exploitable mérite d'être développée économiquement, l'Entrepreneur,
s'il estime avoir fait une Découverte Economique, la notifiera pour examen au Comité.
Cette notification comprendra dans ce cas, en sus des résultats des travaux
d'Appréciation, un plan de Développement du (ou des) Gisement(s) découvert(s). Le
plan de Développement devra contenir les éléments stipulés par l'Article 47 du Code
des Hydrocarbures.

8.5. ETAP fera, à la demande du Comité de Gestion, sous sa responsabilité et dans les
délais prescrits par le Code, toute demande de Concession auprès de l'Autorité
Concédante. La date à laquelle cette demande est faite sera considérée"comme ‘date
de Découverte Economique.

8.6. Toute demande de Concession présentée par le Comité Conjoint de Gestion à
l'ETAP doit intervenir au plus tard deux (2) mois avant l'expiration des périodes de

validité du Permis.
Œ aP£
Article neuf : Recouvrement des dépenses

9.1. L'Entrepreneur aura le droit, dès le début de la Production, au recouvrement des
Dépenses liées à toutes les Opérations Pétrolières, par prélèvement d'un pourcentage
des Hydrocarbures Liquides ou gazeux produits et récupérés du Permis et de toute
Concession et non utilisés dans les opérations susvisées. Ce Pétrole ou Gaz sera ci-
après désigné par "Pétrole ou Gaz de Recouvrement".

Les dépenses liées aux Opérations de Recherche et d'Appréciation pourront être
recouvrées sur tout Gisement d'Hydrocarbures Liquides ou gazeux issu du Permis, au
seul choix de l'Entrepreneur. Ce choix sera notifié par l'Entrepreneur à ETAP, six (6)
mois au plus tard après l'adoption du plan de développement par le Comité Conjoint
de Gestion.

Les dépenses de Développement, de Production, de Production Economique et
d'Abandon seront imputées au Gisement auquel elles correspondent et recouvrées sur
la production dudit Gisement.

Les quantités d'Hydrocarbures Liquides disponibles au titre du Pétrole de Recouvrement
seront de cinquante pourcent (50%). Les quantités d'Hydrocarbures gazeux disponibles
au titre du Gaz de Recouvrement seront de soixante pourcent (60%).

Il est entendu que chaque taux constitue un plafond annuel et que la valeur de la
quantité de Pétrole ou de Gaz ainsi prélevée pour une année déterminée ne saurait
excéder le montant effectif des dépenses recouvrables.

9.2. Toutes les dépenses non capitalisées de Recherche, y compris les dépenses de
prospection réalisées dans le cadre du Permis de Prospection KABOUDIA,
d'Appréciation, d'Exploitation et d'Abandon seront recouvrées par l'Entrepreneur en
Dollars Américains, à l'identique, c'est-à-dire sans être productives d'intérêts et sans
application d'aucun coefficient d'actualisation.

Toutefois, les charges d'intérêts d'emprunts relatives aux investissements de
Développement de Gisements de Pétrole et/ou de Gaz et pour un montant d'emprunt
et/ou de crédit ne dépassant pas soixante dix pour cent (70%), seront recouvrées par
l'Entrepreneur conformément aux dispositions du paragraphe 5.(c) de l'Article 113.2
du Code des Hydrocarbures.

Les conditions d'emprunts contractés par l'Entrepreneur ou de crédits qui lui sont
octroyés, devront être agréées par l'AUTORITE CONCEDANTE.

9.3. L'Entrepreneur pourra constituer une provision destinée à couvrir les dépenses
d’Abandon imputables à une Concession et est en droit de recouvrer lesdites dépenses
comme part du Pétrole ou Gaz de Recouvrement au moment de la constitution de
cette provision. Celle-ci sera constituée, selon la réglementation en vigueur, au cours
des cinq (05) derniers exercices et après accord de l'ETAP. Cette dernière ne pourra
refuser son consentement que pour des motifs légitimes. Les modalités et conditions
de constitution et de recouvrement de cette provision feront l'objet d'un accord entre
ETAP et l'Entrepreneur au moment opportun.

15 sil Le
fa ne
A la fin des opérations d’Abandon, ETAP et l'Entrepreneur régulariseront la situation et
apureront les comptes au prorata de leur propriété respective dans les équipements.

9.4. Au fur et à mesure de l'encaissement du produit de ses ventes de Pétrole ou de
Gaz de Recouvrement, l'Entrepreneur imputera ses revenus aux dépenses cumulées
jusqu'à complet recouvrement des dépenses imputables à une Concession donnée.

9,5. L'Entrepreneur peut bénéficier des avantages prévus par l'Article 112.1 du Code
dans les conditions fixées par ledit Code. Il est entendu que le bénéfice de la
majoration prévue des dépenses s'applique pour le Pétrole et/ou pour le Gaz de
Recouvrement.

9.6. Dans les soixante (60) jours suivant la fin de chaque Trimestre, l'Entrepreneur
fera parvenir à ETAP un relevé du cumul des dépenses et des revenus à partir du
Pétrole ou Gaz de Recouvrement, accompagné des pièces justificatives nécessaires.

Pour le recouvrement par l'Entrepreneur des dépenses liées à toutes Opérations de
Recherche, d'Appréciation de Développement, de Production, de Production
Economique et d'Abandon, la valeur de la part de Production correspondante et définie
ci-dessus, sera calculée conformément aux dispositions de l'Article 12.

9.7. Aux fins du présent Article 9, il est précisé que pour le calcul des droits au Pétrole
de Recouvrement, la monnaie de compte sera le Dollar Américain.

Article dix : Partage de Production

10.1. Le reliquat du Pétrole ou Gaz produit durant chaque Trimestre, après
prélèvement des quantités prévues à l'Article 9, sera ci-après dénommé “Pétrole ou
Gaz de Partage". Il sera réputé propriété de l'Entrepreneur et d'ETAP et sera partagé
entre ETAP et l'Entrepreneur, conformément aux pourcentages définis ci- après :

Rapport R l'ENTREPRENEUR ETAP

R<i 35% 65%

w 1<R<1,5 30% 70%
15<R<17 22,5% 77,5%

pY 17<R<2 20% 80%
2<R<23 17,5% 82,5%

R>2,3 15% 85%

Le rapport R étant défini à l'article 11.1 ci-après.

10.2. Les Parties fixeront dans les six (6) mois précédant la mise en production d'une
Découverte Economique une procédure régissant les modalités de programmation des
enlèvements de Pétrole pour le compte de chaque Partie. À cet effet elles concluront
un Accord d'enlèvement ("Lifting Agreement"). En cas de production de Gaz les

PA
conditions et les modalités de livraison de Gaz seront conformes au contrat de vente
de Gaz relatif à la concession considéré.

10.3. L'Entrepreneur, trente (30) jours au moins avant le début de chaque Trimestre
suivant une Production régulière, soumettra par écrit à ETAP une prévision faisant
ressortir la quantité totale de Pétrole ou de Gaz que l'Entrepreneur estime pouvoir être
produite, récupérée et transportée en vertu des présentes durant le Trimestre
considéré.

10.4. Aux fins de l'Article 12, il est précisé que la monnaie de compte sera le Dollar
Américain.

10.5. DEFINITION DU RAPPORT «R» UTILISE POUR LE CALCUL DU
PETROLE ET GAZ DE PARTAGE.

10.5.1. Pour une année n, R est le rapport de la valeur cumulée de la production de
la Concession jusqu'à et y compris l'Année n, diminuée de la valeur cumulée de
Pétrole et/ou de Gaz de Partage revenant à l'ETAP jusqu'à y compris l'Année n-1, au
total des dépenses cumulées de la Concession (immobilisations et coûts opératoires)
jusqu'à y compris l'Année n.

10.5.2. Aux fins de calcul du rapport « R », les Parties s'informeront mutuellement
des prix obtenus pour leurs ventes respectives. Un comité paritaire sera institué et
déterminera les éléments et les principes directeurs du présent Article 10.5, afin de les
soumettre au Comité pour approbation.

10.5.3. Au cours du mois de décembre de l'Année précédent le début de la
Production Economique et au cours du mois de décembre de chaque Année (n-1) qui
suit, les Parties se rencontreront pour déterminer le rapport «R» pour l'Année
suivante, en prenant pour base les programmes des travaux et budgets approuvés, les
prévisions de production déterminée conformément aux dispositions de l'Article 10.3
du présent Contrat, et les prix pendant le dernier Trimestre, calculés conformément à
l'Article 12 du présent Contrat. Ledit rapport « R » sera utilisé pour l'Année suivante.

Au cours du mois de juin, l'Entrepreneur recalcula le rapport « R » pour l'Année en
cours, sur la base des programmes de travaux, des budgets révisés, des nouvelles
prévisions de production et des prix obtenus et prévus.

Au cours du mois de mars, L'Entrepreneur recalculera la rapport « R » pour l'Année
précédente, sur la base des dépenses et de la production, réalisées ainsi que des prix
obtenus, déterminés conformément aux dispositions de l'Article 12..Si à la suite de ces
calculs, le rapport « R » pour l'Année considérée est différente de celui qui avait été
prévu, les Parties feront les ajustements lors des prochains enlèvements
conformément aux dispositions du paragraphe 3 du présent article.

Article onze : Cession au marché local

11.1. L'Entrepreneur est exempté de toute obligation de cession ou de vente de
Pétrole à l'Autorité Concédante et/ou au marché local. En conséquence, l'Entrepreneur
n'est pas et ne sera pas tenu de vendre une partie de la production de Pétrole lui

17 { “A 127

pot
revenant pour les besoins de la consommation intérieure tunisienne ; étant entendu
que cette opération de vente reste du ressort exclusif de l'ETAP.

11.2. Il est néanmoins entendu que l'Entrepreneur donnera, pour ses ventes de
Pétrole, priorité à ETAP, à prix et conditions commerciales identiques et ce sous
réserve des engagements que l'Entrepreneur peut avoir pris avec des tiers.

Article douze : Détermination du prix du Pétrole et du Gaz

12.1. Les deux Parties conviennent que pour le Pétrole produit dans le Permis et les
Concessions qui en seront issues, le prix du Baril de Pétrole vendu, cédé entre les
Parties, comptabilisé ou référencé, est déterminé sur la base du prix de vente réel FOB
(port d'exportation tunisien) tel que défini au Cahier des Charges conformément aux
modalités ci-après :

a. Les différentes qualités de Pétrole produites dans les Concessions issues du Permis
seront regroupées en catégories, basées sur des caractéristiques similaires en
densité, teneur en soufre et métaux, point de liquéfaction, rendement en produits,
etc.

b. Le prix FOB pour la période applicable, sera fixé par les Parties sur la base des prix
réels des livraisons faites par ETAP et l'Entrepreneur à des tiers indépendants pendant
ladite période, exclusion faite des livraisons sur le marché local.

Aux fins du présent alinéa, les livraisons aux tiers indépendants du Pétrole incluront
toutes opérations commerciales à l'exclusion des :

= ventes directes ou indirectes par l'entremise de courtiers, du vendeur ‘à -une
Société Affiliée telle que définie dans le présent Contrat ;

= échanges de Pétrole, transaction par troc, ou impliquant des restrictions, ventes
forcées, et en général toute vente de Pétrole motivée entièrement ou en partie,
par des considérations autres que celles prévalant normalement dans une vente
libre de Pétrole ;

» ventes résultant d'accord entre gouvernements, ou entre gouvernements et
sociétés étatiques.

c. Aussitôt que possible après la fin de chaque Trimestre, la valeur moyenne du Pétrole
ayant fait l'objet de ventes exclues par le paragraphe b) ci-dessus sera déterminée
(en Dollars U.S. par Baril, FOB Tunisie) par le Comité par comparaison avec les-prix
par Baril d'un échantillonnage de pétroles librement négociés de qualités comparables
aux prix du Pétrole vendu. Les prix retenus seront ceux publiés dans les marchés
internationaux pendant la même période, et notamment par le "Platt's Crude Oil
Market Wire".

Les prix du pétrole brut de référence seront ajustés pour tenir compte des différences

de qualité, quantité, notoriété, conditions de production, coûts de transport, date de
livraison, termes de paiement et autres éléments contractuels.

AL x

ppË
Les qualités de pétrole brut de référence seront sélectionnées pour cet
échantillonnage par accord mutuel entre les Parties et les autorités tunisiennes.
Préférence sera donnée aux pétroles de qualité comparable au pétrole tunisien,
originaires d'Afrique où du Proche Orient, et vendus régulièrement sur les mêmes
marchés que le pétrole tunisien.

d. Pour la valorisation du stock final annuel arrêté au 31 Décembre de chaque exercice,
le prix FOB sera fixé par les Parties en tenant compte des prix réels FOB des quatre
Trimestres de l'année tels que définis au paragraphe b) ci-dessus sur la base de la
moyenne pondérée des quantités enlevées durant chaque Trimestre par les Parties.

e. En cas de différend entre les Parties sur la fixation du prix du Pétrole selon les
modalités indiquées ci-dessus, il sera fait recours aux dispositions du paragraphe
12.2. ci-après.

12.2. Toute contestation ou différend entre les Parties concernant le mode de
détermination de prix, ou la sélection du pétrole brut de référence, selon les termes de
cet Article sera résolu par un expert unique nommé conjointement par les Parties, dans
un délai d'un mois. A défaut d'accord sur un tel expert, celui-ci sera désigné par
l'American Petroleum Institute (A.P.I.). L'expert devra rendre sa sentence dans un délai
d'un (1) mois à compter de sa désignation. La décision de l'expert sera définitive et liera
les Parties.

12.3. S'il s'agit de Gaz, la valeur de Gaz de Recouvrement à laquelle l'Entrepreneur a
droit sera déterminée comme suit :

a. Pour le gaz vendu au marché local, le prix garanti par l'Autorité Concédante
conformément à la Convention, et aux Articles 73.1 et 73.2 du Code des
hydrocarbures.

b. Pour le gaz exporté, le prix sera déterminé, mutatis mutandis, conformément aux
dispositions des paragraphes 1 et 2 du présent Article.

Article treize : Dispositions particulières au Gaz

13.1. Si du gaz est produit ou est susceptible d'être produit à partir du Permis, ETAP
et l'Entrepreneur étudieront toutes les alternatives économiques possibles pour
l'utilisation de tout gaz découvert, produit ou susceptible d'être produit et décideront
de la meilleure solution aussi bien pour ETAP que pour l'Entrepreneur.

13.2. Les Parties conviennent qu'une telle étude prendra en compte l'obligation
d'approvisionner le marché local tunisien. Le prix de vente de tout hydrocarbures
gazeux fourni au marché tunisien sera celui garanti par l'Autorité Concédante en vertu
de la Convention et de l'Article 73.1 du Code des Hydrocarbures.

13.3. L'Entrepreneur sera autorisé à utiliser, à titre gratuit, le Gaz associé et non-

associé pour ses propres besoins sur les chantiers d'extraction ou les unités de
traitement pour les Opérations de Production et réinjection dans les Gisements du

f | ki LE
13.4. Toute quantité de Gaz associé, en dehors de celle utilisée comme prévu ci-
dessus et qui ne sera pas commercialisée par l'ETAP et/ou l'Entrepreneur pourra être
brûlée par l'Entrepreneur après autorisation de l'Autorité Concédante.

Article quatorze : Dispositions particulières aux eaux souterraines

L'Entrepreneur s'efforcera de préserver la qualité des nappes d'eaux souterraines qu'il
pourrait découvrir lors de ses Opérations Pétrolières. En particulier les programmes de
tubage et d'abandon des puits de Recherche seront tels qu'ils permettront, le cas
échéant, la récupération par les autorités tunisiennes de ces puits aux fins
d'exploitation des nappes aquifères.

Article quinze : Propriété

15.1. Tous les actifs immobilisés, biens mobiliers et, de façon exhaustive, toutes les
acquisitions issues des Opérations Pétrolières exécutées conformément au présent
Contrat, deviendront la propriété de l'ETAP au fur et à mesure que l'Entrepreneur aura
recouvré les coûts correspondants.

15.2. Le recouvrement des dépenses issues des Opérations Pétrolières se fera dans
l'ordre suivant :

" Recherche y compris les dépenses de prospection réalisées dans le cadre du
Permis de Prospection KABOUDIA ;

"Développement ;
"Production.

Etant entendu que la priorité de recouvrement sera donnée aux immobilisations et
dans l'ordre de leur acquisition.

15.3. Pendant la validité du présent Contrat, l'Entrepreneur a le droit d'utiliser, sans
limitation et à titre gratuit, tous les biens transférés à l'ETAP, situés ou affectés au
Permis et Concessions et ce, pour l'usage exclusif dans le Permis et dans ses
Concessions.

15.4. Pendant la validité ou après l'expiration du présent Contrat, l'Entrepreneur
pourra faire usage des biens, propriété de l'ETAP sur ses autres Permis et
Concessions, conformément à des conditions à convenir entre les Parties le moment
opportun.

15.5. Les biens appartenant à l'ETAP sont inaliénables par l'Entrepreneur et ne
peuvent être vendus, cédés, loués ou envoyés à l'épave qu'avec l'accord explicite de
l'ETAP.

15.6. Afin de ne pas compromettre la bonne exécution du présent Contrat, l'ETAP
s'engage formellement à ne pas céder ou autrement disposer de tout bien
susmentionné, sans l'accord préalable et écrit de l'Entrepreneur, ce dernier
s'engageant, de son côté, à ne pas refuser de donner un tel accord sans motif
légitime.
Article seize : Procédure comptable

16.1. L'Entrepreneur devra tenir en Tunisie, les livres comptables, conformément à la
Procédure Comptable prévue en Annexe et aux pratiques comptables admises et
généralement utilisées dans l'industrie pétrolière internationale, ainsi que tous autres
livres ou archives nécessaires pour justifier du travail accompli et de la valeur de tout
Hydrocarbure produit et récupéré en vertu du présent Contrat.

16.2. Sans préjudice des dispositions de l'Article 9, paragraphe 7 et de l'Article 10
paragraphe 4 ci-dessus, l'Entrepreneur tiendra ses livres de comptes en Dinars
Tunisiens en conformité avec les prescriptions légales.

16.3. L'Entrepreneur présentera un état mensuel des dépenses et revenus en Dollars
Américains qui fera ressortir les dépenses totales et les écarts par rubrique budgétaire.

16.4. Le relevé trimestriel sera préparé et communiqué sur la base des mêmes
comptes que ceux fixés pour les écarts mensuels, objet du paragraphe précédent.

Article dix-sept : Contrôle des changes

L'Entrepreneur se conformera à la réglementation de contrôle des changes en vigueur
en Tunisie telle qu'aménagée par la Procédure de Change annexée à la Convention
(Annexe B).

Article dix-huit : Archives des opérations

18.1. L'Entrepreneur a l'obligation de la tenue et de la conservation des archives
techniques, financières et administratives de toutes les Opérations .Pétrolières sur le
Permis et les Concessions.

18.2. Les archives relatives aux Opérations Pétrolières dont les dépenses y afférentes
ont été recouvrées par l'Entrepreneur deviennent propriétés de l'ETAP.

18.3. A l'expiration du présent Contrat, toutes les archives seront restituées à l'ETAP.

18.4. Durant la validité du présent Contrat, chacune des Parties a le libre accès et
l'usage des archives sous réserve des obligations de confidentialité.

18.5. L'Entrepreneur peut remettre, par anticipation à ETAP et à tout moment, toute
archive qu'il ne peut ou ne veut conserver.

18.6. L'Entrepreneur communiquera à ETAP, sous forme appropriée, toute
information technique, financière ou administrative relative aux Opérations Pétrolières,
selon des modalités à convenir entre les Parties.

18.7. L'ETAP, pourra disposer librement de toutes les données et informations
techniques et économiques recueillies dans le cadre des Opérations Pétrolières
afférentes au présent Contrat, sous réserve d'expiration d'un délai de trente (30) mois
à dater de leur acquisition et/ou que les coûts correspondants aient été recouvrés par
l'Entrepreneur.
18.8. L'Entrepreneur pourra conserver et utiliser, pour ses besoins propres, copie de
toutes données, archives ou rapports, ainsi qu'un échantillonnage représentatif des
forages effectués sur l'ensemble du Permis.

Article dix-neuf : Accès aux travaux par les représentants de l'ETAP

19.1. Les représentants d'ETAP auront accès, à tout moment et aux frais de l'ETAP,
aux chantiers de travaux sur le Permis et sur les Concessions qui en seraient issues,
afin d'assister aux Opérations Pétrolières en cours et ce, selon des modalités à
convenir entre les Parties.

19.2. L'accès aux chantiers par les représentants d'ETAP n'engagera jamais la
responsabilité civile ou autre de l'Entrepreneur.

19.3. Lesdits représentants bénéficieront d'une assistance de la part des agents et
employés de l'Entrepreneur et de telle sorte que rien ne mettra en danger ou
n'entravera la sécurité ou l'efficacité des Opérations Pétrolières.

19.4. L'Entrepreneur accordera aux représentants d'ETAP, les mêmes facilités qu'il
accorde à ses propres employés dans les zones d'opérations. Il leur accordera
notamment à titre gratuit l'usage, d'une superficie raisonnable de bureaux, ainsi q'un
hébergement avec équipement adéquat pendant la durée de leur séjour à l'intérieur
des zones d'opérations.

19.5. Toute information, obtenue par ETAP ou ses représentants lors des séjours sur
les chantiers de l'Entrepreneur, devra être gardée confidentielle et ne pourra pas être
divulguée pendant la validité du présent Contrat sans l'accord écrit ‘préalable de
l'Entrepreneur.

Article vingt : Emploi du personnel dans les Opérations Pétrolières

L'Entrepreneur emploiera du personnel local et étranger conformément à la
réglementation et à la législation en vigueur et à l'Article 54 du Cahier des Charges
annexé à la Convention.

Article vingt et un : Achats et fournitures

Dans l'acquisition d'installations, équipements et fournitures pour les Opérations
Pétrolières, l'Entrepreneur donnera préférence aux matériels, services et biens
produits localement si de tels matériels, services et produits peuvent être fournis à des
prix, grades, quantités, qualités, délais de livraison et autres termes commerciaux
équivalents ou plus favorables que ceux auxquels de tels matériels, services et
produits peuvent être fournis à partir de l'étranger.

Article vingt-deux : Assurances et responsabilités

22.1. L'Entrepreneur justifie qu'il a souscrit les assurances couvrant les risques qui lui
incombent, dans le cadre des dispositions légales en vigueur et les décisions prises par
le Comité Conjoint de Gestion. Lesdites assurances doivent être souscrites auprès des

compagnies tunisiennes.
fe
(W re
22.2. Sous réserve des dispositions de l'Article 29 paragraphe 2 ci-après, aucune
Partie n'est tenue d'aucun paiement au bénéfice de l'autre Partie pour tout dommage
ou perte résultant de la conduite des opérations, à moins que ce dommage ou perte
ne résulte d'une faute professionnelle caractérisée ou délibérée de l'un de ses
dirigeants ou cadres; il est entendu toutefois que l'expression "faute professionnelle
caractérisée ou délibérée" ne saurait s'appliquer aux omissions, erreurs ou fautes
commises de bonne foi par l'un quelconque des cadres ou dirigeants dans l'exercice
des pouvoirs et latitudes conférées à l'Entrepreneur en vertu du présent Contrat.

22.3. A l'exception des dispositions du paragraphe 2 ci-dessus. ou sauf disposition
expresse contraire contenue dans le présent Contrat, tous dommages, pertes,
responsabilités et dépenses connexes encourus ou nés du fait des opérations visées
dans le présent Contrat, y compris blessures ou mort d'homme, et y compris les
installations de stockage et d'exportation fournies sont supportés par la (les) Partie(s)
à qui la faute incombe.

Article vingt-trois : Lois et Règlements

23.1. L'Entrepreneur sera soumis aux dispositions du présent Contrat ainsi qu'à toutes
lois ou réglementations dûment édictées par l'Autorité Concédante et qui ne sont pas
incompatibles ou contradictoires avec la Convention et/ou le présent Contrat. Il est
entendu également qu'aucune nouvelle réglementation, modification ou interprétation
pouvant être contradictoire ou incompatible avec les dispositions du présent Contrat
et/ou de la Convention ne lui sera applicable.

23.2. Les droits et obligations de l'Entrepreneur et d'ETAP, en vertu et durant la
validité du présent Contrat, seront régis par et conformément aux dispositions de la
Convention et du présent Contrat.

Article vingt-quatre : Cession

Conformément aux dispositions de l’article 114.4. du Code des Hydrocarbures et de
l'article 5 de la Convention, les Parties appliqueront les dispositions ci-après, dans le
cas d'aliénation totale ou partielle sous quelque forme que soit (cession, transfert, …)
des droits, obligations et intérêts détenus par l’Entrepreneur et découlant du présent
Contrat.

24.1. Sous réserve des dispositions des Articles 15 et 23 ci-dessus, l'Entrepreneur a le
droit de vendre, céder, transférer, transmettre ou disposer de quelque manière que ce
soit de tout ou partie de ses droits, obligations, intérêts découlant du présent Contrat,
à des tiers conformément aux dispositions du Code des Hydrocarbures et de la
Convention et de démontrer la compétence technique et l'aptitude financière du
cessionnaire pour ce qui concerne l'exécution du présent Contrat. Toute cession devra
obtenir le consentement préalable d'ETAP, lequel ne peut être refusé sans motif
légitime. Un accord de transfert (Accord de Transfert) sera conclu entre le cédant et le
cessionnaire et sera soumis à l'Autorité Concédante et ce dans le cadre d'une
demande d'autorisation de cession telle que prévue à l'arrêté du Ministre de l'Industrie
du 15 février 2001, fixant les modalités de dépôt et d'instruction des demandes de
titres d'hydrocarbures.

24.2. L'Entrepreneur aura le droit de vendre, céder, transférer, transmettre ou
autrement disposer de quelque autre manière que ce soit de tout ou partie de ses
droits, obligations, intérêts découlant du présent Contrat à ses Sociétés Affiliées. Un

rer.
Accord de Transfert sera conclu entre l'ETAP, le cédant et le cessionnaire et il sera
soumis à l'Autorité Concédante, pour approbation.

24.3. En application des dispositions de l'Article 98.b. du Code des Hydrocarbures, des
paragraphes 24.1. et 24.2. ci-dessus, l'Entrepreneur sera formé d'un groupe de
sociétés dont l'une aura les responsabilités de l'Opérateur et ce sans préjudice aux
dispositions de l'article 6.2. ci-dessus.

24.4. A l'occasion de toute cession en vertu du présent Article, l'Entrepreneur fournira
à ETAP un engagement sans réserve du cessionnaire par lequel ce dernier s'engage à
assumer toutes les obligations qui lui ont été cédées par l'Entrepreneur et découlant
de la Convention et de ses Annexes et du présent Contrat.

En contrepartie de ce qui précède, ETAP garantit au cessionnaire le maintien intégral
des avantages accordés à l'Entrepreneur par le présent Contrat.

24,5. En cas de cession totale de ses droits et obligations par l'Entrepreneur en vertu
du présent Article, les représentants de l'Entrepreneur au sein du Comité Conjoint de
Gestion seront remplacés par les représentants du cessionnaire, l'ETAP conservera le
même nombre de sièges au sein dudit Comité.

Article vingt-cinq : Données et informations à caractère confidentiel

Les études, données et informations recueillies lors des opérations réalisées au titre du
présent Contrat sont propriété du Titulaire.

A l'exception des renseignements statistiques courants, l'Entrepreneur ne ..peut
communiquer à un tiers toutes informations tels que rapports sismiques, données
techniques, etc. concernant le Permis et les Concessions qui en sont issues-et relatives
aux opérations réalisées dans le cadre du présent Contrat, avant d'avoir obtenu
l'accord préalable de l'ETAP. Un tel accord ne devra pas être refusé de manière
déraisonnable.

Il est toutefois précisé que cette disposition ne fait pas obstacle à la communication
des informations aux Autorités Tunisiennes, à tout tiers habilité par la loi à recueillir de
telles informations, à des sociétés ou organismes affiliés ainsi qu'aux tierces parties
avec lesquelles l’Entrepreneur, de bonne foi, mène des négociations de financement.
Ces tierces parties sont également tenues de garder ces informations confidentielles.

Toute publication de presse relative aux résultats des opérations menées-dans le cadre
du présent Contrat fait l'objet d'une concertation préalable entre l'ETAP et
l'Entrepreneur après consultation de l'AUTORITE CONCEDANTE.

Article vingt-six : Force majeure

26.1. Tout manquement de l'une des Parties à une quelconque clause ou condition du
présent Contrat ne lui sera pas opposable si ce manquement découle d'un cas de
Force Majeure, et ce pendant toute la durée de ladite Force Majeure.

26.2. Tout délai, engageant les Parties, prévu dans le présent Contrat pour
l'accomplissement par une Partie de toute action devant ou pouvant être faite en vertu
du présent Contrat sera augmenté d'une période équivalente à celle durant laquelle

24 ÿ MN &

sit of ape
ladite Partie se trouve dans l'incapacité de réaliser de telles actions pour cause de
Force Majeure, en plus d'une période adéquate pour la réparation de tout dommage
subi pendant cette durée.

26.3. La Force Majeure signifie tout événement imprévisible, irrésistible et extérieur à
la Partie qui l'invoque ou s'en prévaut, tel que, les tremblements de terre, tempêtes,
inondations, foudre où autres mauvaises conditions atmosphériques, guerre, embargo,
blocus, émeutes ou désordres civils, les cas fortuits et les actes du gouvernement.

Article vingt sept : Arbitrage et Loi applicable

27.1 Tout différend découlant de l'exécution du présent Contrat sera réglé à l'amiable
par les Parties dans un délai raisonnable. À défaut d'accord amiable le différend sera
soumis à l'arbitrage des Tutelles des maisons mères de Numhyd.

27.2. Dans le cas où une tierce partie devient une société composant l’Entrepreneur
Partie au présent Contrat, tout différend découlant du présent Contrat entre ETAP et
l'Entrepreneur, à défaut d'accord à l'amiable, sera tranché définitivement suivant le
Règlement d'Arbitrage de la Chambre de Commerce Internationale par un ou plusieurs
arbitres nommés conformément à ce Règlement.

Le Contrat sera régi et interprété conformément à la loi tunisienne.
Le lieu de l'arbitrage sera Paris (France).

27.3. Les Parties s'engagent à exécuter sans délai la sentence rendue et renoncent à
toutes voies de recours. L'homologation de la sentence aux fins d'exequatur pourra
être demandée à tout tribunal compétent.

Article vingt huit : Statut des Parties

28.1. Les droits, devoirs, obligations et responsabilités se rapportant à ETAP et à
l'Entrepreneur en vertu du présent Contrat s'entendent séparément et
individuellement et non solidairement ou collectivement ; étant admis que le présent
Contrat ne doit pas être compris comme constituant une association entre les Parties.

28.2. ETAP veillera à accomplir toute formalité légale ou administrative requise par la
loi, les règlements ou l'administration pour sauvegarder ses droits en tant que Titulaire
du Permis et des Concessions en dérivant, et préserver les droits et les intérêts de
l'Entrepreneur.

28.3. Les requêtes et demandes qui seront présentées par l'Entrepreneur à ETAP pour
l'Autorité Concédante seront considérées comme des obligations de faire vis-à-vis de
l’Entrepreneur et se résoudront en cas d'abstention ou d'omission, malgré les rappels
de l'Entrepreneur à cet effet, en dommages et intérêts.

28.4. Le présent Contrat est conclu dans le cadre de la Convention. Sauf stipulation
expresse du présent Contrat, les droits et obligations du Titulaire du Permis résultant
de ladite Convention seront applicables à l'Entrepreneur.
Article vingt neuf : Résiliation

29.1. ETAP pourra résilier le Contrat si l'Entrepreneur n'exécute pas l'une des
obligations que le présent Contrat met à sa charge, sous réserve que celui-ci ait au
préalable reçu une mise en demeure dûment motivée concernant la défaillance
constatée et qu'il n'y remédie pas, dans un délai de quatre vingt dix (90) jours à
compter de la date de réception de la mise en demeure.

29.2. En cas de résiliation du présent Contrat, les immobilisations et autres actifs et
propriétés seront répartis-entre les Parties en fonction du recouvrement des dépenses
correspondant aux dits immobilisations et actifs. Il est entendu que les obligations de
chacune des Parties découlant du Contrat, de la Convention et du Code des
Hydrocarbures notamment, ainsi que celles nées de décisions valablement prises en
application du présent Contrat survivront pour les besoins de l'apurement des
comptes.

Article trente : Modification du contrat

Les dispositions du présent Contrat ne peuvent être amendées que par avenant conclu
entre les Parties et approuvé par l'Autorité Concédante et ce conformément aux
dispositions de l'article 97 du Code des Hydrocarbures.

Article trente et un : Enregistrement

Le présent Contrat de Partage de Production est dispensé des droits de timbre et sera
enregistré sous le régime du droit fixe conformément à l'article 100.a. du Code des
Hydrocarbures.

Article trente-deux : Entrée en vigueur et durée du contrat

Le présent Contrat est conclu dans le cadre de la Convention relative au Permis ; il
prendra effet à la même date que celle-ci.

Le présent Contrat de Partage de Production est conclu sous réserve de son
approbation par l'Autorité Concédante, dans les formes requises et ce conformément à
l'article 97 du Code des Hydrocarbures.

Article trente-trois : Dispositions diverses

33.1. Toute notification, requête, demande, accord, approbation, consentement,
instruction, délégation, renonciation ou autre communication requise ou pouvant être
donnée en vertu du présent Contrat sera faite par écrit et sera considérée avoir été
correctement effectuée quand elle est remise personnellement à un représentant
autorisé de la Partie à laquelle cette notification est destinée ou quand elle est
adressée par lettre recommandée, télégramme, fax ou courrier électronique à une
Partie à l'adresse ci-après ou à toute adresse désignée par une Partie par écrit.

Dans le cas de l'utilisation de l'un des deux derniers moyens de notifications (fax ou
courrier électronique) toute notification doit être confirmée par écrit.

. a fr

he,
net,
ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES
27 bis, Avenue Khéreddine Pacha.

1073 Tunis, TUNISIE

Téléphone : 00 216 71 782.288

Télex : 15128 - 13877

Fax : 00 216 71 784 092

NUMHYD a.r.l.

L'Immeuble SILAC,
2éme étage, rue des lacs Mazurie,
Les berges Du Lac, 1053, TUNIS, TUNISIE

Téléphone : 00 216 71 96 27 48
Fax : 00 216 71 96 45 O1

En cas de changement d'adresse de l'une des Parties, la Partie concernée devra le
notifier à l’autre Partie par lettre recommandée avec accusé de réception.

33.2. Les obligations de chaque Partie, résultantes de la Convention, du présent
Contrat ou de toute décision du Comité Conjoint de Gestion, devront être exécutées
par la Partie concernée avec célérité, en prenant en considération l'exécution efficace
et économique des Opérations Pétrolières. Les Parties coordonneront leurs efforts
pour atteindre cet objectif.

Article trente-quatre : Dispositions particulières

Nonobstant les dispositions des Articles 9 et 10 ci-dessus, les dispositions ci-après sont
applicables à toute découverte dont le rythme de production journalière moyen n'excède
pas 5000 barils par jour, et située dans le Permis de Recherche KABOUDIA.

34.1 Les quantités d'Hydrocarbures Liquides disponibles au titre du Pétrole de
Recouvrement seront de soixante pourcent (60%).

Il est entendu que ce taux constitue un plafond annuel et que la valeur de la quantité
de Pétrole ainsi prélevée pour une année déterminée ne saurait excéder le montant
effectif des dépenses recouvrables.

34.2 Le reliquat des quantités d’Hydrocarbures Liquides produits "Pétrole de Partage"
durant chaque Trimestre, après prélèvement des quantités conformément aux
dispositions du paragraphe 34.1 ci-dessus sera réputé propriété de l'Entrepreneur et
d'ETAP et sera partagé comme suit :

e Cinquante sept et demi pour cent (57,5 %) pour ETAP ;

e _ Quarante deux et demi pour cent (42,5%) pour l'Entrepreneur.
34,3 Les taux annuels prévus aux paragraphes 1 et 2 du présent Article sont
applicables aux quantités d’Hydrocarbures Liquides produites pour une production

journalière Moyenne inférieures ou égales à cinq mille barils par jour (5000 b/j). Toutes
quantités d'Hydrocarbures Liquides produites dans une tranche de production de
production Journalière Moyenne au-delà de 5000 b/j (c'est-à-dire à partir de 5001
baril/jour) sera partagée conformément aux dispositions des Articles 9 et 10 ci-dessus.

34.4 La Production Journalière Moyenne prévisionnelle de l’année (n+1) est fixée au
cours du mois de décembre de l'année (n) , par le Comité Conjoint de Gestion, dans le
cadre d'une résolution appropriée, laquelle Production Journalière Moyenne
prévisionnelle sera située par rapport au seuil de 5000 barils/ jour.

Au cours de l’année (n), Le Comité Conjoint de Gestion se réunit de nouveau le cas
échéant pour re-situer ladite Production Journalière Moyenne prévisionnelle par
rapport au seuil de 5000 barils/ jour.

Fait à Tunis, le ..3.0.AYR.2008....
en sept (7) exemplaires originaux

Pour l'Entreprise Tunisienne Pour NUMHYD a.r.l.
d'Activités Pétrolières

Khaled BECHEIKH Mohamed ABDELKADER
Président Directeur Général Directeur Général

YoucefOURRADI
Directeur Général Adjoint
ANNEXE

ACCORD COMPTABLE

PROCEDURE COMPTABLE (ANNEXEE AU CONTRAT DE PARTAGE DE
PRODUCTION) ENTRE NUMHYD ET ETAP POUR LES OPERATIONS
PETROLIERES DANS LE PERMIS KABOUDIA ET LES CONCESSIONS EN
DERIVANT

ENTRE LES SOUSSIGNEES:

L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES ci-après dénommée
"ETAP" ayant son siège à Tunis, 27 bis Avenue Khéreddine Pacha 1073 -Tunis
Tunisie ; représentée aux fins des présentes par son Président Directeur Général,
Monsieur Khaled BECHEIKH.

d'une part
ET,

NUMHYD a.r.l ci-après dénommée « NUMHYD », ayant son siège social à l'Ile de
Jersey, élisant domicile à l’Immeuble SILAC, 2éme étage, rue-des Jacs Mazurie, Les
berges Du Lac, 1053 -Tunis Tunisie ; représentée par son Directeur Général, Monsieur
Mohamed ABDELKADER et son Directeur Général adjoint, Monsieur Youcef
OURRADI dûment habilités à cet effet.

d'autre part,
Il a été arrêté et convenu ce qui suit :
Article Premier : Objet

L'objet de la présente Procédure Comptable, annexe au Contrat de Partage de
Production pour les Opérations Pétrolières dans le Permis KABOUDIA et les
Concessions qui en seraient issues et dont elle fait partie intégrante, est de définir les
principes et les méthodes relatifs à la comptabilisation détaillée et à la tenue des livres
et rapports financiers liés à la déclaration par l'Entrepreneur à ETAP des Dépenses
liées à toutes Opérations de Recherche, de Développement, de Production, de
Production Economique et d’Abandon, ainsi que des états relatifs au Pétrole et Gaz de
Recouvrement et de Partage.

La Procédure Comptable est subordonnée au Contrat de Partage de Production, et
sera en conséquence appliquée conformément aux termes de ce Contrat.
Article deux : Définitions

Les définitions en usage dans cette Procédure Comptable seront celles du Contrat de
Partage de Production; les définitions additionnelles suivantes s'appliqueront
également:

1. "Matériel": signifie les biens meubles, y compris les équipements, matériels et
matériaux acquis et détenus pour être utilisés dans les Opérations Pétrolières.

2. "Pétrole, ou Gaz de Recouvrement": signifie Pétrole ou Gaz produit et récupéré du
Permis et/ou de toute Concession d'Exploitation en dérivant, non utilisé dans les
Opérations Pétrolières, et qui sera attribué à l'Entrepreneur pour le recouvrement de
toutes ses dépenses, conformément à l'Article 9 du Contrat de Partage de Production,
dans le cadre desdites Opérations.

3. "Pétrole ou Gaz de Partage" : signifie Pétrole ou Gaz produit et récupéré du Permis
et/ou de toute Concession d'Exploitation en dérivant, et non utilisé dans les Opérations
Pétrolières ou récupéré par l'Entrepreneur au titre du Pétrole ou Gaz de
Recouvrement. Ce Pétrole ou Gaz de Partage sera réparti entre ETAP et l'Entrepreneur
selon les dispositions de l'Article 10 du Contrat de Partage de production.

Article trois : Date d'effet et durée

La Date d'Effet et la durée de la présente Procédure Comptable sont celles du Contrat
de Partage de Production, dont elle fait partie intégrante.

Toutefois, dans l'éventualité de résiliation du Contrat de.Partage. de Production ou
cessation d'effet pour tout autre motif que par défaut d'objet, la présente Procédure
Comptable, éventuellement modifiée en conséquence, restera en vigueur entre
l'Entrepreneur et ETAP tant qu'il subsistera entre eux des liens financiers et
comptables issus du Permis ou de Concession(s) en dérivant.

Article quatre : Tenue de la comptabilité

4.1. L'Entrepreneur tiendra la comptabilité analytique des dépenses réalisées sur le
Permis et toute(s) Concession(s) en dérivant, conformément au découpage
budgétaire, c'est-à-dire ventilée selon les différentes phases des opérations : géologie,
géophysique, forages, installations de production, exploitation, etc., selon un plan
approuvé par le Comité Conjoint de Gestion.

4.2. L'Entrepreneur tiendra les comptes financiers des Opérations Pétrolières sur des
comptes spécialement ouverts à cet effet, où seront enregistrées les dépenses
imputées aux Opérations Pétrolières, les paiements effectués par l'Entrepreneur et les
états afférents au Pétrole ou Gaz de Recouvrement et de Partage calculés
conformément aux Articles 9 et 10 du Contrat de Partage de Production.

4.3. L'Entrepreneur conservera pour des raisons légales ses livres de comptes et
pièces de comptes en Dinars Tunisiens.

pop
4.4. La monnaie de compte pour les calculs du Pétrole et Gaz de Partage et de
Recouvrement sera néanmoins le Dollar Américain (US Dollar ou US $). Les dépenses
en Dinars Tunisiens ou toute autre monnaie étrangère autre que le Dollar Américain (US
$) seront traduites en Dollars US au cours moyen interbancaire du mois en question, tel
que publié par la Banque Centrale de Tunisie (B.C.T.).

4.5. L'Entrepreneur aura la faculté de présenter un état mensuel des dépenses et
revenus en US Dollars. Ledit état fera ressortir les dépenses totales par rubrique
budgétaire.

4.6. Le relevé trimestriel, objet de l'Article 9, paragraphe 6 du Contrat de Partage de
Production sera préparé et communiqué sur la base des mêmes principes que ceux fixés
pour les états mensuels, objet du paragraphe précédent.

4.7. Aux fins des dispositions du paragraphe 4.3 ci-dessus, les dépenses encourues en
devises étrangères seront comptabilisées en Dinars Tunisiens au taux défini au
paragraphe 4.4 ci-dessus.

Article cinq : Coûts et dépenses imputables

Les dépenses de toute nature, liées à toutes les Opérations Pétrolières engagées par
l'Entrepreneur pour la réalisation des objectifs définis par les programmes et budgets
adoptés par le Comité Conjoint de Gestion, seront imputées sur les comptes
analytiques ouverts à cet effet et conformément aux dispositions de l'Article 4 ci-
dessus.

5.1. Les Charges pour prestations fournies par des entreprises externes ou ‘dépenses
directes. Elles représentent des charges de tiers et des dépenses chargées au coût
réel et comprennent à titre énonciatif et non limitatif, ce qui suit:

5.1.1. Les équipements et les matières consommables, destinés à être utilisés et
consommés sur le Permis et les Concessions qui en seront issues. Le coût comprendra
le prix d'achat et les autres frais y afférents, effectivement encourus, tels que:
emballages, transport, fret, stockage, chargement et déchargement, assurances droits
et taxes douanières et autres taxes locales.

Les règles applicables à l'acquisition, à la cession et à la gestion des matières
consommables sont définies à l'Article 6 ci-dessous.

5.1.2.

a. Les prestations fournies par les contractants et autres entreprises externes, y
compris les prestations spécifiques, techniques et autres fournies par toute Société
Affiliée à l'Entrepreneur.

Lesdites prestations sont fournies au prix coûtant.

b. L'Entrepreneur pourra demander à ETAP de fournir des prestations tels qu'études,
mesures et analyses de laboratoire, retraitement sismique, etc. Les conditions et
les modalités de réalisation et de facturation seront arrêtées d'un commun accord
le moment opportun.
c. Il est précisé que par "prestations" il faut entendre tous travaux et services
extérieurs au sens du Plan Comptable National Tunisien.

5.1.3. Le transport, les frais de déplacement et de subsistance du personnel requis
pour la réalisation des Opérations Pétrolières, y compris les frais de déplacement des
représentants de l'Entrepreneur en dehors de la Tunisie pour des discussions
techniques. Lorsque le déplacement concerne également d'autres activités, la dépense
sera répartie équitablement entre l'ensemble de ces activités.

5.1.4. Impôts, droits et taxes éventuellement dus au titre de la réalisation des
travaux, à l'exclusion de l'impôt sur les sociétés.

5.1.5. Frais bancaires encourus à l'occasion de toutes opérations financières et
bancaires liées à l'activité dans le Permis et/ou la Concession.

5.1.6. Frais directs du personnel et toutes charges connexes: Les frais du personnel
technique ainsi que les charges connexes du personnel prises à sa charge par
l'Entrepreneur (charges sociales, avantages en nature et autres), engagés directement
dans les Opérations Pétrolières, soit sur une base permanente, soit temporairement. Il
est entendu qu'ils ne doivent pas constituer un double emploi avec les frais couverts
par l'Article 5.2.

Le temps effectivement consacré par le personnel technique sera imputé directement
au Permis et/ou à la Concession.

5.1.7. Dommages et Pertes: Tous frais et dépenses nécessaires à la réparation ou au
remplacement des biens à la suite de dommages ou pertes dus’à l'incendie, l'éruption,
la tempête, le vol, l'accident ou tout autre cause en dehors du contrôle de
l'Entrepreneur.

Ce dernier devra notifier aussitôt que possible au Comité Conjoint de Gestion par écrit,
dans chaque cas, les dommages ou pertes excédant cinquante mille (50.000) Dinars
tunisiens.

5.1.8. Assurances et règlements de sinistres :

a. Les primes d'assurances souscrites par l'Entrepreneur, dans le cadre des
dispositions de l'Article 22 du Contrat de Partage de Production afin de couvrir les
risques inhérents aux Opérations Pétrolières, conformément aux pratiques et
usages de l'industrie pétrolière internationale.

b. Les dépenses encourues pour le règlement de toutes pertes, réclamations,
dommages, jugements et toutes autres dépenses de même nature effectuées pour
la conduite des Opérations Pétrolières.

c. Les remboursements reçus des compagnies d'assurances seront partagés, après
déduction éventuelle des frais de réparation et/ou de remplacement, entre ETAP
et l'Entrepreneur au prorata de leur propriété respective des biens sinistrés et
suivant les stipulations de la Convention et de son Annexe B. Etant entendu que
les dits frais ne seront pas pris en considération dans la détermination du Pétrole
ou Gaz de Recouvrement.
5.1.9. Frais de conseil juridique et de justice :

Le cas échéant tous les frais, dépenses et honoraires relatifs à la conduite, l'examen et
la conclusion des litiges ou réclamations survenant du fait des Opérations Pétrolières,
ou nécessaires à la protection ou la récupération de biens, y compris, sans que cette
énumération soit limitative, les frais de justice, les frais d'instruction ou de recherche
de preuves et les montants payés en conclusion ou règlement desdits litiges ou
réclamations.

5.1.10. Frais de bureaux, camps et installations diverses :

Les frais de fonctionnement et d'entretien de tous bureaux, camps, entrepôts,
logements et autres installations servant directement aux Opérations Pétrolières, dans
la mesure où ils ne constituent pas un double emploi avec les frais de fonctionnement
couverts par l'Article 5.2.

5.1.11. Autres charges non prévues par les paragraphes ci-dessus et que
l'Entrepreneur aura jugé nécessaires pour la conduite des Opérations, dans la limite
des budgets approuvés.

5.2. Frais généraux :

Ces frais représentent une participation aux frais du siège de l'Entrepreneur et de ses
Sociétés Affiliées, afférents aux services administratifs, juridiques, comptables,
financiers, fiscaux, d'achats, des relations avec le personnel, d'informatique, pour
assurer la bonne marche des Opérations Pétrolières et qui ne ‘sont autrement
imputables au compte du Permis et/ou Concession en vertu des dispositions des
alinéas 5.1.2 et 5.1.6 ci-dessus.

Le montant de cette participation sera calculé au moyen des taux qui seront fixés
annuellement par le Comité Conjoint de Gestion qui examinera chaque fin d'année le
programme de travaux et le budget correspondant pour l'Année suivante.

Lesdits taux seront variables selon la nature des Opérations Pétrolières à réaliser et le
niveau des dépenses à engager pour l'année en question.

Les taux annuels applicables ne doivent en aucun cas dépasser :

De 0 à 7,000,000 $ 25190
De 7,000,001 $ à 12,000,000 $ 12%
Au dessus de 12,000,000 $ 51290

Ces frais de prestation ne font pas double emploi avec les prestations techniques
spécifiques et autres conformément à l'article 5.1.2 de la présente Procédure
Comptable.

Article six : Matériels et matières consommables

6.1. Acquisition : Les matériaux et matières consommables acquis pour les besoins de
l'activité sur le Permis et/ou Concession seront imputés à leur prix de revient net au
Compte du stock du Permis et/ou Concession, les consommations seront débitées en
ligne avec les codes des activités. Le prix de revient inclura, outre le prix d'achat, les
frais mentionnés dans l'Article 5.1.1, sans que cette énumération soit limitative. Le
stock sera valorisé au prix moyen pondéré selon les principes suivants:

6.1.1. Matières consommables :

" Les matières non utilisées, et se trouvant toujours dans le même état seront
reprises en stock à leur valeur originale.

“ _Les frais d'inspection nécessaires seront imputés aux opérations auxquelles les
matières avaient été affectées.

“ Les frais de maintenance préventive et d'inspection des matières à la base et au
dépôt sont considérés comme coûts de fonctionnement de ladite base et
répartis au prorata sur les activités à la fin de l'année.

" Les matières retournées qui ont été utilisées et susceptibles d'être
reconditionnées à un prix raisonnable seront, après reconditionnement, reprises
en stock à leur valeur initiale.

" Les frais de reconditionnement sont imputés aux opérations dans lesquelles les
matières ont été utilisées.

" Les matières retournées qui ont été utilisées et ne sont.pas susceptibles d'être
reconditionnées à un prix raisonnable seront considérées comme déchets.

6.1.2. Biens Meubles :

L'Entrepreneur fera l'inspection de tous les biens meubles retournés après leur
utilisation dans les Opérations Pétrolières du Permis ou dans toute Concession en
découlant.

Si l'inspection a déterminé qu'ils sont réutilisables, ces meubles seront repris en stock
pour une valeur pouvant tenir compte d'une dépréciation supplémentaire pour usage
exceptionnel.

Les frais d'inspection et frais de reconditionnement seront imputés aux activités
précédentes d'où proviennent les biens meubles en question.

Les biens meubles non réutilisables pour des raisons d'ordre technique ou opérationnel
seront comptabilisés à la valeur "déchets".

6.2. La gestion physique et comptable de ces stocks sera effectuée par l'Entrepreneur.
Les différences éventuelles dans l'inventaire, de même que toutes constatations de
dépréciation qui entraînent le remplacement du matériel seront recouvrées par
l'Entrepreneur sous forme de Pétrole ou Gaz de Recouvrement, sauf en cas de faute
grave, de l’'Entrepreneur.

6.3. L'Entrepreneur pourra procéder librement à la vente de tout stock excédentaire
pour un montant inférieur à cent mille DT (100.000) par opération sans accord

" sé
ur

Le

ae
préalable du Comité Conjoint de Gestion. Est considérée comme vente au sens du
présent Article, toute cession de matériel à des stocks d'autres permis où concessions
gérés par l'Entrepreneur et/ou aux tiers. Etant entendu que le produit de telles ventes
sera versé en tout ou en partie à ETAP en fonction du recouvrement par
l'Entrepreneur des dépenses effectuées par lui pour leur acquisition.

6.4. La garantie du matériel cédé est dans la limite de celle du fournisseur ou du
fabricant de ce matériel. En cas de matériel défectueux, le compte du Permis ou
Concession ne sera crédité que dans la mesure où l'Entrepreneur aura reçu du
fournisseur un avoir correspondant.

6.5. Inventaires :

6.5.1. Des inventaires de tout le matériel normalement soumis à ce contrôle dans
l'industrie pétrolière internationale devront être effectués périodiquement et au moins
une fois par an, par l’Entrepreneur. L'Entrepreneur notifiera à ETAP la période durant
laquelle l'inventaire sera effectué. ETAP peut se faire représenter, à ses frais, aux
opérations.

6.5.2. L'inventaire devra être rapproché du compte du Permis ou Concession et une
liste des différences éventuelles sera faite par l'Entrepreneur qui ajustera ces comptes
en conséquence, et ceci après approbation du Comité Conjoint de Gestion.

Article sept : Dispositions financières

7.1. Relevé périodique des dépenses dans le cadre du Recouvrement des Dépenses
(Pétrole ou Gaz de Recouvrement") et du Pétrole ou Gaz de Partage.

L'Entrepreneur aura le droit, dès le début de la Production, de recouvrer totalement
toutes les Dépenses liées à toutes Opérations de Recherche, d'Appréciation et de
Développement, de Production et de Production Economique dans le cadre des
dispositions de l'Article 9 du Contrat de Partage de Production.

7.1.1. Dans les 60 jours suivant la fin de chaque Trimestre, l'Entrepreneur adressera à
ETAP un état des dépenses mentionnées aux Articles 5 et 6 ci-dessus.

De tels états sont destinés à faire ressortir les dépenses cumulées engagées dans le
cadre des budgets annuels.

L'Entrepreneur communiquera au Titulaire, trimestriellement, un état des enlèvements
effectués au cours du Trimestre, au plus tard la première quinzaine qui suit le
Trimestre en question.

7.1.2. En cas de Production et dans les soixante (60) jours suivant la fin de chaque
Trimestre, l'Entrepreneur adressera à ETAP (en plus de l'état relatif aux dépenses
susmentionnées) :

"Un relevé de compte afférent au Pétrole ou Gaz produit, précisant:
- les quantités et valeurs de Pétrole ou Gaz affectés aux fins de recouvrement

des dépenses, conformément aux dispositions de l'Article 9 du Contrat de
Partage de Production,
- les quantités et valeurs de Pétrole ou Gaz prélevés au titre de Pétrole ou
Gaz de Partage, conformément aux dispositions de l'Article 10 du Contrat
de Partage de Production,

-__les quantités de Pétrole ou Gaz revenant à ETAP.

“ Un état valorisé des enlèvements effectués sera toutefois, communiqué au Titulaire
dans les vingt (20) jours qui suivent chaque Trimestre, et ce, afin de lui
permettre de respecter ses engagements fiscaux.

7.1.3. Les relevés trimestriels comprenant également la liste et la nature des
dépenses récupérées par l'Entrepreneur au titre de recouvrement des dépenses, ainsi
que la liste des biens et équipements acquis par ETAP conformément aux dispositions
de l'Article 15 du Contrat de Partage de Production. Cette liste comprendra le détail
nécessaire à la tenue adéquate des comptes du Titulaire.

7.2. L'Entrepreneur fournira aussi, une liste détaillant les montants et la nature des
dépenses ainsi que des biens acquis par l'Entrepreneur au titre de la Concession.

Aux fins de la déclaration fiscale à établir par ETAP, au titre de la Concession,
l'Entrepreneur s'engage à fournir par ailleurs, le détail des montants recouvrables et
imputables à la Concession. Etant entendu que cette déclaration se fait sur la base
d'un compte d'exploitation générale, lequel est tenu conformément à la
réglementation en vigueur

7.3. Le Titulaire imputera annuellement au compte d'exploitation de la Concession une
fraction des frais généraux d'ETAP égale à cinq pour cent (5%)}‘du montant-recouvré
durant l'année en question.

7.4, Pour l'établissement des relevés visés aux alinéas 7.1 et 7.2 ci-dessus,
l'Entrepreneur tiendra compte des divers prix de revient des travaux issus de sa
comptabilité analytique, en distinguant les types de dépenses indiqués à l'Article 5 ci-
dessus et en indiquant pour chaque prix de revient le montant et la nature des
dépenses provisionnées. Par dépenses provisionnées, il faut entendre le montant
évalué des travaux réalisés mais non encore facturés qui sera réajusté dès réception
et comptabilisation des factures correspondantes.

L'Entrepreneur s'efforcera de remettre le relevé correspondant au dernier Trimestre
calendaire dans un délai de quarante cinq (45) jours après la fin de celui-ci.

7.5. L'Entrepreneur soumettra à ETAP, à la fin de chaque exercice, un état annuel
récapitulatif des dépenses et coûts engagés pour permettre à ETAP de calculer les
Impôts sur les Bénéfices à acquitter par elle, en conformité avec l'Article 114.1 du Code
des hydrocarbures.

A la demande de l'Entrepreneur, ETAP fournira les justificatifs attestant le paiement
des impôts acquittés par elle pour le compte de l'Entrepreneur et ce conformément
aux dispositions de l'Article 114.1 du Code des hydrocarbures.

ä&-
#pË
Article huit : Vérifications

a. Ajustements et vérifications:

Le fait d'imputer par l'Entrepreneur des dépenses et coûts aux Opérations Pétrolières
réalisées dans le cadre de la Convention et du présent Contrat, ne préjugera pas le
droit d'ETAP de contester Ie bien-fondé de ces imputations. Cependant, tous les états
d'imputation remis à ETAP par l'Entrepreneur ou par l'Opérateur, durant toute année,
seront présumés, être exacts et corrects à l'expiration du délai visé ci-dessous, sauf si
dans ledit délai l'ETAP les conteste par écrit et demande à l'Entrepreneur ou à
l'Opérateur de procéder à un ajustement. Les dispositions du présent alinéa ne
pourront avoir pour effet d'empêcher des ajustements résultant d'un inventaire
matériel des biens.

b. Vérification des dépenses d'exploitation :

ETAP aura, sur préavis adressé à l'Opérateur au moins trente (30) jours à l'avance, Ie
droit, et ce à ses propres frais, de vérifier une fois par an les dépenses et coûts ainsi
que les documents afférents à une année ou fraction d'année et cela pendant une
période de vingt quatre (24) mois à compter de la fin de ladite année ou tout autre
délai qui pourrait être convenu d'un commun accord entre les Parties.

c. Vérification des dépenses de développement :

ETAP aura, sur préavis adressé à l'Opérateur au moins trente (30)-jours-à l'avance, Ie
droit, et ce à ses propres frais, de vérifier une fois par an les dépenses et coûts ainsi
que les documents afférents aux dépenses de développement. Ce droit devra être
exercé dans un délai de vingt quatre (24) mois à compter de la fin des travaux de
développement.

d. Vérification des dépenses de recherche :

Suivant la date de dépôt de la demande d'une Concession donnée, l'Entrepreneur ou
l'Opérateur établira et adressera à ETAP un état détaillé des dépenses de recherche et
d'appréciation réalisées avant ladite date. ETAP dispose d'un délai de vingt quatre (24)
mois à compter de la date de réception de l'état ci-dessus mentionnée, pour procéder
à des vérifications.

Passé ce délai, ledit état sera considéré comme accepté.

e. Au cas où ETAP procèderait aux vérifications citées ci-dessus, elle sera tenue de
remettre un rapport sur les résultats desdites vérifications dans un délai de trois (3)
mois suivant la fin de ces opérations. L'Entrepreneur ou l'Opérateur devra répondre
dans les trois (3) mois qui suivent.

. T
En cas de divergence sur les résultats desdites vérifications, les Parties se
rencontreront pour conclure un accord. En cas de maintien de la divergence, les
Parties désigneront, d'un commun accord, un expert indépendant pour trancher le
différend. A défaut d'accord sur la désignation de l'expert, dans les trente (30) jours
qui suivent la date de la constatation de la divergence, la Partie la plus diligente
pourra recourir à l'arbitrage conformément aux dispositions de l'Article 27 du Contrat.

Fait à Tunis, le ….3.0. AYR.2008
en sept (7) exemplaires originaux.

Pour l'Entreprise Tunisienne Pour NUMHYD a.r.l.
d'Activités Pétrolières

Khaled BECHEIKH Mohamed ABDELKADER
Président Directeur Général Directeur Général
4

Z

oucef OURRADI

Directeur Général Adjoint

ÿ

. idée
